127 F.3d 1107
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NITED STATES of America, Plaintiff/Appellee,v.Naron K. CELESTINE, Defendant/Appellant.
No. 96-30373.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 7, 1997.Decided Oct. 24, 1997.

Appeal from the United States District Court District of Alaska James K. Singleton, District Judge, Presiding
Before:  FERGUSON, BOOCHEVER, and TROTT, Circuit Judges.

ORDER

1
The record discloses constitutional grounds for conducting the search.  The decision of the district court is


2
AFFIRMED.